MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                         Oct 29 2015, 9:37 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ellen F. Hurley                                           Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Paula J. Beller
                                                          Deputy Attorney General of Indiana
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.S.,                                                     October 29, 2015
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          49A04-1504-JV-161
        v.                                                Appeal from the Marion County
                                                          Superior Court, Juvenile Division
State of Indiana,                                         The Honorable Marilyn Moores,
Appellee-Petitioner.                                      Judge
                                                          The Honorable Geoffrey Gaither,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49D09-1412-JD-002913



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 1 of 7
                                        Statement of the Case
[1]   D.S. appeals from the juvenile court’s order determining him to be a juvenile

      delinquent for an act that would constitute Class A misdemeanor battery if

      committed by an adult. D.S. does not dispute that he touched the victim and

      caused her bodily injury; instead, he argues that there was insufficient evidence

      to show that he knowingly or intentionally did so. Concluding that there is

      sufficient evidence of D.S.’s intent, we affirm his true finding.


[2]   We affirm.


                                                      Issue
              Whether there is sufficient evidence to support D.S.’s true finding
              for battery.

                                                      Facts
[3]   On October 29, 2014, seventeen-year-old D.S. was at the house of fifteen-year-

      old J.D., whom he had known for over three years. While there, the two

      “argued” for approximately thirty minutes. (Tr. 4). When J.D. started to walk

      away, D.S. grabbed at her shirt to pull her back and scratched her neck. D.S.

      then left the house.


[4]   The following day, J.D.’s father saw the scratch on J.D.’s neck and called the

      police. J.D. spoke to Detective Jeremy Nix (“Detective Nix”) of the

      Indianapolis Metropolitan Police Department, and he took a photograph of the

      injury to J.D.’s neck.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 2 of 7
[5]   Thereafter, the State filed a petition alleging that D.S. was a delinquent child for

      committing an act that would have been Class A misdemeanor battery if

      committed by an adult. On March 10, 2014, the juvenile court held a fact-

      finding hearing, during which the State presented testimony from J.D. and

      Detective Nix and introduced an exhibit showing the injury to J.D.’s neck.

      During J.D.’s testimony, she testified that she thought that D.S. had

      “accidently” grabbed and scratched her neck when he was trying to pull her

      back by her shirt. (Tr. 4). At the conclusion of the hearing, the juvenile court

      determined that D.S. had committed the act of battery as alleged and entered a

      true finding for battery. At the disposition hearing, the juvenile court placed

      D.S. on probation and ordered him to have no contact with J.D. D.S. now

      appeals his true finding.


                                                   Decision
[6]   D.S. challenges the sufficiency of the evidence to support his true finding for

      battery.


[7]   We have explained our standard of review for a challenge to the sufficiency of

      the evidence in a juvenile delinquency case as follows:


              When the State seeks to have a juvenile adjudicated as a
              delinquent child for committing an act which would be a crime if
              a committed by an adult, the State must prove every element of
              the crime beyond a reasonable doubt. In reviewing a juvenile
              adjudication, this court will consider only the evidence and
              reasonable inferences supporting the judgment and will neither
              reweigh evidence nor judge the credibility of the witnesses. If
              there is substantial evidence of probative value from which a
      Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 3 of 7
              reasonable trier of fact could conclude that the juvenile was guilty
              beyond a reasonable doubt, we will affirm the adjudication.


      E.D. v. State, 905 N.E.2d 505, 506-07 (Ind. Ct. App. 2009) (internal citations

      omitted).


[8]   The battery statute, INDIANA CODE § 35-43-2-1(b)(1), provides that “[a] person

      who knowingly or intentionally . . . touches another person in a rude, insolent,

      or angry manner . . . commits battery, a Class B misdemeanor.” The offense is

      a Class A misdemeanor if the battery results in bodily injury to the other

      person. I.C. § 35-43-2-1(c). Thus, to support a true finding for battery as

      alleged, the State was required to establish that D.S. “knowingly or

      intentionally touched” J.D. “in a rude, insolent, or angry manner, which

      resulted in bodily injury, to wit: scratched skin.” (App. 25). “A person engages

      in conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a

      high probability that he is doing so.” I.C. § 35-41-2-2(b). “A person engages in

      conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious

      objective to do so.” I.C. § 35-41-2-2(a).


[9]   D.S. does not dispute that he touched J.D. in a manner that caused her bodily

      injury. Instead, he argues that there is insufficient evidence to show that he

      knowingly or intentionally did so. D.S. acknowledges that he “grabbed at

      J.D.’s shirt as she walked away,” and did so “to pull her back[.]” (D.S.’s Br. 5).

      D.S., however, disputes that this action shows that he knowingly or

      intentionally touched her in a rude, insolent, or angry manner. To support his

      argument that there was insufficient evidence of his intent, D.S. points to J.D.’s
      Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 4 of 7
       testimony that she did not think that D.S. intended to touch her neck and

       scratch her when he grabbed her shirt. He also contends that there is no

       evidence that they were engaged in a heated argument because J.D. did not

       characterize it as such.


[10]   Contrary to D.S.’s assertion, there is sufficient evidence to support the trial

       court’s conclusion that D.S. knowingly or intentionally committed battery

       causing bodily injury. The “requisite intent [for the offense of battery] may be

       presumed from the voluntary commission of the act.” Mishler v. State, 660
N.E.2d 343, 348 (Ind. Ct. App. 1996). The trial court, acting as the trier of fact,

       may resort to reasonable inferences based on examination of the surrounding

       circumstances to determine the existence of the requisite intent. White v. State,

       772 N.E.2d 408, 413 (Ind. 2002). “We will affirm a conviction for battery so

       long as there is evidence of touching, however slight.” Mishler, 660 N.E.2d at

       348.


[11]   Furthermore, as our supreme court explained long ago:


               A battery is the actual infliction of violence on the person. This
               averment will be proved by evidence of any unlawful touching of
               the person of the plaintiff, whether by the defendant himself, or
               by any substance put in motion by him. The degree of violence is
               not regarded in the law; it is only considered by the jury, in
               assessing the damages in a civil action, or by the judge in passing
               sentence upon indictment. Thus, any touching of the person in
               an angry, revengeful, rude, or insolent manner; spitting upon the
               person; jostling him out of the way; pushing another against him;
               throwing a squib or any missile, or water upon him; striking the
               horse he is riding, whereby he is thrown; taking hold of his clothes

       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 5 of 7
               in an angry or insolent manner, to detain him, is a battery. So, striking
               the skirt of his coat or the cane in his hand, is a battery. For
               anything attached to his person partakes of its inviolability.


       Kirland v. State, 43 Ind. 146, 149 (1873) (quoting Greenleaf on Evidence)

       (emphasis added). “Indeed, a person my commit the ‘touching’ necessary for

       battery by touching another’s apparel” because “a person’s apparel is so

       intimately connected with the person that it is regarded as part of the person for

       purposes of the battery statute.” Impson v. State, 721 N.E.2d 1275, 1285 (Ind.

       Ct. App. 2000) (citing Stokes v. State, 115 N.E.2d 442, 443 (Ind. 1953), reh’g

       denied).


[12]   D.S.’s argument that J.D.’s testimony regarding her belief regarding his intent is

       simply a request to reweigh the evidence, which we will not do. See E.D., 905
N.E.2d at 506. Here, the evidence shows that D.S. and J.D. “argued” for

       approximately thirty minutes and that D.S. grabbed J.D. as she tried to walk

       away from him. (Tr. 4). There is no dispute that D.S. intended to grab J.D.’s

       shirt and pull her back when she walked away from him. When pulling her

       back by her shirt, he scratched her neck. J.D. testified that she did not give D.S.

       permission to grab her. After considering both J.D.’s testimony and the

       reasonable inferences surrounding the circumstances of D.S.’s actions, the trial

       court, as trier of fact, determined that D.S. had the requisite intent for the

       offense of battery. We will not reweigh the evidence or reevaluate the trial

       court’s credibility determination. See E.D., 905 N.E.2d at 506. Accordingly, we

       affirm D.S.’s true finding for battery.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 6 of 7
[13]   Affirmed.


       Vaidik, C.J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-JV-161 | October 29, 2015   Page 7 of 7